DETAILED ACTION
Claims 2-21 are presented for examination.
Claims 2-21 are amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The rejection Applicant's arguments, see Remarks pages 7-8, filed on September 30, 2021, in response to the Non-Final Rejection mailed on March 30, 2021, have been fully considered and are persuasive. The previous rejections have been withdrawn.

Allowable Subject Matter
Claims 2-21 (renumbered as claims 1-20) are allowed.
The following is an examiner's statement of reason for allowance:
Amended claims 2-21 are allowable over prior art since the prior art reference(s) taken individually or in combination fail to particularly disclose, fairly suggests, or render obvious the following italic limitations:
In claim 2, “…monitoring … (IQ) data samples from a data unit (DU); identifying consecutive empty symbols … in the monitored IQ data samples; and turning off a PA for … the consecutive empty symbols, in case that the duration of the consecutive empty symbols is longer than or equal to a threshold…” and in combination with other recited limitations in claim 2.

Note that the first closest prior art of record is Lee et al., (U.S. Publication No. 2012/0044845), which discloses a method performed by a base station for controlling a power amplifier (PA) [Abstract, paragraphs 0003, 0009], comprising: monitoring a plurality of in-phase/quadrature-phase (IQ) data samples [paragraphs 0012, 0030, 0050, 0052, 0060]. The cited portions of Lee do not disclose identifying consecutive empty symbols  in the monitored IQ data samples; and turning off a PA for the consecutive empty symbols, in case that the duration of the consecutive empty symbols is longer than or equal to a threshold. Therefore, Lee fails to disclose or render obvious the above italic limitations as claimed.

Note that the second closet prior art Osterling et al., (U.S. Publication No. 2011/0317606) discloses a cellular communications system which comprises a scheduler for scheduling transmissions to users in the cell and a transmitter with a power amplifier [paragraphs 0035-0037, 0044, 0048]. The cited portions of Osterling do not disclose identifying consecutive empty symbols  in the monitored IQ data samples; and turning off a PA for the consecutive empty symbols, in case that the duration of the consecutive empty symbols is longer than or equal to a threshold. Therefore, Osterling fails to disclose or render obvious the above italic limitations as claimed.

In view of the above, none of the prior arts Lee or Osterling disclose or render obvious individually or in combination the above italic limitations as claimed.

Claims 7, 12, and 17, includes similar features of claim 2 and are therefore allowable over prior art since the prior art reference(s) taken individually or in combination fail to particularly disclose, fairly suggests, or render obvious the italic limitation above, and in combination with other limitations.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKIE ZUNIGA ABAD whose telephone number is (571)270-7194. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACKIE ZUNIGA ABAD/           Primary Examiner, Art Unit 2469